Case: 15-11383   Date Filed: 04/28/2016   Page: 1 of 3


                                                         [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-11383
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:15-cv-00596-WBH



KEN JOSEPH,

                                                            Plaintiff-Appellant,

                                   versus

NATIONSTAR MORTGAGE, LLC,
MCCALLA RAYMER, LLC,
ALBERTELLI LAW,

                                                        Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                              (April 28, 2016)

Before TJOFLAT, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
                Case: 15-11383       Date Filed: 04/28/2016       Page: 2 of 3


       This is the second lawsuit Ken Joseph has filed in an attempt to stave off a

non-judicial foreclosure. The first case was brought pro se against Nationstar

Mortgage, LLC, U.S. Bank National Association and McCurdy Candler. Joseph v.

Nationstar Mortgage, LLC, et al., No. 1:13-cv-4122 (N.D. Ga.) (“Joseph I”).

Adopting the Magistrate Judge’s recommendation, the District Court dismissed the

Real Estate Settlement Procedures Act and Fair Debt Collection Practices Act

(FDCPA) claims against Nationwide without prejudice1 and allowed the Truth in

Lending Act claim against U.S. Bank and the FDCPA claim against McCurdy

Candler to proceed. Order, February 25, 2014.2


       On March 2, 2015, Joseph, proceeding pro se, brought the present action

against Nationstar, McCalla Raymer, LLC, and Albertelli Law, asserting claims

under the FDCPA and the Fair Credit Reporting Act. The District Court granted

Joseph’s application to proceed in forma pauperis and pursuant to 28 U.S.C. §

1915(e) dismissed the claims with prejudice on the ground of res judicata. Joseph

appeals, arguing that McCalla Raymer and Albertelli Law were not parties in

Joseph I, and thus his claims against them are not barred by res judicata. And the

claims against Nationstar were dismissed without prejudice, meaning that he could

bring suit on them again. We agree.
       1
          The claims were brought under the Real Estate Settlement Procedures Act and Fair
Debt Collection Practices Act
        2
          The District Court subsequently entered judgment against Joseph on the claims against
those two defendants.
                                               2
                Case: 15-11383       Date Filed: 04/28/2016      Page: 3 of 3


       For res judicata to apply, there must have been: (1) a final judgment on the

merits; (2) rendered by a court of competent jurisdiction; (3) between the identical

parties, or their privities; and (4) the causes of action involved in both cases were

the same. Griswold v. Cnty. of Hillsborough, 598 F.3d 1289, 1292 (11th Cir.

2010). McCalla Raymer and Albertelli Law were neither parties nor privy to

parties in Joseph I. The claims against Nationwide could not be barred by res

judicata because they were dismissed without prejudice.

       The judgment of the District Court is vacated and the case is remanded for

further proceedings.

       VACATED and REMANDED. 3




       3
          Nationwide argues that the dismissal of Joseph’s claims was warranted because his
complaint is a shotgun pleading. Appellees Br. at 8-9 (citing Davis v. Coca-Cola Bottling Co.
Consol., 516 F.3d 955, 979 (11th Cir. 2008)). The complaint is a shotgun pleading, but we do
not consider Nationwide’s argument because it was not presented to the District Court.
                                               3